Citation Nr: 1018843	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran testified at a Board videoconference hearing 
before the undersigned Acting Veterans Law Judge in July 
2009.  A transcript of that hearing has been associated with 
the claims folder.    

During the Board hearing, the Veteran withdrew from the 
appeal the issues of service connection for hypertension, 
bilateral hearing loss, and bilateral carpel tunnel syndrome.  
See 38 C.F.R. § 20.204(b) (2009).  Therefore, these matters 
are not currently before the Board.

The United States Court of Appeals for Veterans Claims has 
held that VA should consider alternative psychiatric 
disorders within the scope of an initial claim for service 
connection for a specific psychiatric disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, 
the Veteran has specifically limited his claim to the issue 
of entitlement to service connection for PTSD.  He has not 
requested entitlement to service connection for all 
psychiatric symptomatology.  Therefore, because the Veteran 
clearly limited his current claim to only service connection 
for PTSD, and not for any other psychiatric disorder, the 
Board's jurisdiction is limited.  See 38 U.S.C.A. § 7105 
(West 2002).  If the Veteran wishes to file a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, he must file such a claim with the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service personnel records (SPRs) and the Veteran's Department 
of Defense (DD) Form 214 confirm that he served in Vietnam 
with the U.S. Marine Corps from September 21, 1968 to 
October 13, 1968.  He was assigned to the HQ Battery, 1st 
Prov., 155th Howitzer, 3rd Battalion, 12th Marine Division.  
His DD Form 214 reveals that his military occupational 
specialty (MOS) was a field artillery cannoneer.  His SPRs 
generally note that he participated in operations against 
Communist insurgent forces in Vietnam.  He was awarded the 
National Service Defense Medal and Vietnam Service Medal.  He 
did not receive any wounds in action, although part of his 
right thumb was amputated after a saw accident in a 
noncombat-related incident that occurred in Vietnam in 
October 1968.  He subsequently was hospitalized in Japan for 
several weeks, and then returned to the United States.  

The Veteran contends that he suffers from PTSD as the result 
of several alleged stressors that occurred during his service 
in Vietnam.  Initially, there is no evidence of in-service 
treatment for a psychiatric disorder.  Post-service, he 
states he was first treated for a psychiatric disorder six 
years after separation in 1976, when he was hospitalized 
after a suicide attempt.  These private records are 
unavailable and likely destroyed, according to the Veteran.  
See hearing testimony at pages 5, 9, 13, 18.  In fact, the 
medical evidence of record is negative for a diagnosis of 
PTSD or any other psychiatric condition, although the Veteran 
has presented competent lay evidence of recurrent symptoms of 
PTSD, as well as an allegation that he has received recent VA 
treatment from a "readjustment therapist" after April 2008.  

With regard to his alleged stressors, in his July 2007 
stressor statement, he alleges exposure to Agent Orange and 
also a flash flood incident in which tents were displaced and 
he was stuck in mud and waste water.  However, there are two 
requirements for a stressor to be sufficient for PTSD: (1) A 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  See Cohen 
v. Brown, 10 Vet. App. 128, 141 (1997) (quoting DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  There is no evidence or allegation of threatened 
death or serious injury due to a traumatic stressor in either 
of the above instances.  Moreover, VA is not obligated to 
verify stressors that are too vague.  See VA Adjudication 
Procedures Manual, M21-1MR, Part IV.ii.1.D.14.f.  Therefore, 
neither of these incidents would qualify as a traumatic 
stressor.

As to his remaining stressors however, the Board finds that 
additional development of the evidence is required before 
addressing the merits of the Veteran's PTSD claim.  

First, since the Veteran has provided specific information, 
the RO (AMC) should review the Veteran's pertinent Marine 
Corps unit records in Virtual VA to corroborate one 
particular alleged stressor.  That is, he contends he 
experienced nighttime gun fire and tracers due to attempted 
enemy infiltration of his camp during September or October of 
1968 in the Quang Tri province in Vietnam.  See July 2007 
stressor statement.  If this stressor cannot be corroborated 
after a review of Virtual VA records, submit a request of 
stressor corroboration to the National Archives and Records 
Administration (NARA), which corroborates stressors for the 
Marine Corps that occurred during the Vietnam era.  See VA 
Adjudication Procedures Manual, M21-1MR, Part IV.ii.1.D.15.b.  
A description of this stressor should be provided in order to 
attempt to verify it.  The Board notes that in this instance 
the M21-1MR instructs the VA not to submit the request for 
stressor verification to the Marine Corps Archives and 
Special Collections (MCASC) because the alleged stressor 
occurred during the Vietnam era.  See id. 

Second, the Veteran should be scheduled for a VA mental 
health examination to obtain a medical opinion concerning the 
etiology of PTSD, if diagnosed, on the basis of in-service 
incurrence.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If the above stressor involving 
nighttime gunfire is verified, the examiner should indicate 
whether it is at least as likely as not that the Veteran has 
PTSD attributable to this particular stressor.  In addition, 
with regard to the remaining alleged stressor,  
the Veteran asserts that he suffered from "survivor's 
guilt" after having to return home from Vietnam in October 
1968, due to his partial right thumb amputation.  He contends 
that his guilt worsened after learning that his unit was 
attacked and several members were killed subsequent to his 
departure.  He also asserts psychiatric symptoms due to 
taunts from others accusing him of purposely injuring his 
right thumb to avoid Vietnam service.  See hearing testimony 
at pages 5, 9.  The VA examiner should determine whether his 
alleged "survivor's guilt" due to the subsequent attack on 
his unit and taunts by others qualifies as a traumatic 
stressor for PTSD purposes.  In short, a comprehensive VA 
mental health examination and opinion is needed to determine 
if the Veteran has PTSD due to these alleged in-service 
stressors, entailing a total and through review of the 
evidence of record.  

Third, the Veteran's VA treatment records on file only date 
to April 2008.  At the hearing, the Veteran indicated that he 
has undergone mental health treatment since April 2008 from a 
VA "readjustment therapist" at the VA Medical Center (VAMC) 
in Columbia, Missouri.  See hearing testimony at pages 14-15, 
19-20.  VA's duty to assist includes obtaining records of his 
"relevant" VA medical treatment.  See 38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2009).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  As such, the RO (AMC) should take appropriate steps to 
determine whether relevant VA medical records exist since 
April 2008, and if so, to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's records of any 
medical treatment since April 2008 from 
the VAMC in Columbia, Missouri.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.


2.	After the above is completed, then 
review the file and prepare a summary 
of the following alleged in-service 
stressor:  The Veteran alleges that his 
unit was exposed to nighttime gunfire 
and tracers due to attempted enemy 
infiltration of his camp during 
September or October of 1968 in the 
Quang Tri province in Vietnam.  SPRs 
confirm that the Veteran served in the 
Republic of Vietnam from September 21, 
1968 to October 13, 1968 with the U.S. 
Marine Corps.  He was assigned to the 
HQ Battery, 1st Prov., 155th Howitzer, 3rd 
Battalion, 12th Marine Division.  His 
MOS was field artillery cannoneer.  

Search pertinent Marine Corps unit 
records in Virtual VA to corroborate 
his alleged stressor.  If this stressor 
cannot be corroborated after a review 
of Virtual VA records, please submit a 
letter summarizing the stressor to 
NARA, which corroborates stressors for 
the Marine Corps that occurred during 
the Vietnam era.  See VA Adjudication 
Procedures Manual, M21-1MR, Part 
IV.ii.1.D.15.b.  If no unit records are 
available, a negative reply to that 
effect is required, and the Veteran 
should also be notified.  

3.	Then, if and only if a stressor is 
verified, schedule the Veteran for a VA 
mental health examination to determine 
the nature and etiology of his PTSD, if 
diagnosed.  His two alleged stressors 
are summarized as follows:  (1) The 
Veteran alleges that he suffered from 
"survivor's guilt" after having to 
return home from Vietnam in October 
1968 due to his partial right thumb 
amputation.  He contends that his guilt 
worsened after learning that his unit 
was attacked and several members were 
killed after his departure from 
Vietnam.  He also asserts psychiatric 
symptoms due to taunts from others 
accusing him of purposely injuring his 
right thumb to avoid Vietnam service.  
For purposes of the examination, assume 
the Veteran's allegations of the deaths 
of other Marines he knew are credible; 
and (2) he contends he experienced 
nighttime gun fire and tracers due to 
attempted enemy infiltration of his 
camp during September or October of 
1968 in the Quang Tri province in 
Vietnam.  This second stressor is to be 
considered for PTSD purposes if and 
only if it is verified by the VA.    

      Advise the Veteran that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences on his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims folder 
must be made available for review for 
the examination and the examination 
report must state whether such review 
was accomplished.  Based on a mental 
examination and comprehensive review of 
the claims file, the examiner is asked 
to provide an opinion responding to the 
following questions:

(A)	Does the first alleged stressor 
regarding "survivor's guilt" 
as discussed above qualify as a 
traumatic PTSD stressor?  

(B)	Does the Veteran have PTSD?  

(C)	If so, is it at least as likely 
as not (meaning 50 percent or 
more probable) that the 
Veteran's PTSD is related to 
either his "survivor's guilt" 
stressor or to the nighttime gun 
fire and tracers stressor (if 
verified by VA)?  (No other 
alleged stressor should be 
considered in rendering this 
opinion).  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Thereafter, the RO (AMC) must review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, review the 
requested medical opinion to ensure that 
it is responsive to and in compliance 
with the directives of this remand and 
if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

5.	Then readjudicate the claim for service 
connection for PTSD.  If this claim is 
not granted to the Veteran's 
satisfaction, send the Veteran and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

